DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on July 3, 2022 are entered into the file. Currently, claims 1 and 3 are amended; resulting in claims 1 through 6 pending for examination.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the claims have been amended to recite “A protective sheet material suitable for application on commercial airplanes comprising only:…”, however, the phrase “comprising only” is indefinite. As stated in MPEP section 2111.03(I), the transitional phrase “comprising” is inclusive or open-ended and does not exclude additional or unrecited elements or method steps. The use of “only” after “comprising” is indefinite as it is not clear how much this limits the open-ended transitional phrase.
Furthermore, claim 2, which depends from claim 1, recites an additional layer that is present in the claimed protective sheet, therefore, the phrase “comprising only” is not restrictive as it allows for additional layers to be present. 
Claims 2, 4, 5 and 6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based upon their dependency from claims 1 and 3 rejected above. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde et al. (US 2006/0277807).
Regarding claims 1 and 2, Wilde et al. teaches a laminate panel for forming an aesthetically pleasing, fire worthy exterior surface on an object such as laminate panels used in aircraft, trains and automobiles ([0003-0007]). Wilde et al. teaches a removable laminate panel (10) as shown in Figure 4, reproduced below, wherein the removable laminate panel (10) includes a first film layer (104; protective layer) of polyvinyl fluoride film having a thickness of about 1 mil and being substantially translucent or clear.  

    PNG
    media_image1.png
    458
    462
    media_image1.png
    Greyscale
D
An ink layer (106; layer of colored pigment) is formed on the inside surface (108) of the first film layer (104), a second film layer (110) of polyvinyl fluoride film, an embossing resin layer (112), a third film layer (114) of polyvinyl fluoride and an adhesive layer (116), wherein the ink layer (106; layer of colored pigment) is between the first film layer (104; protective layer) and the adhesive layer (116) ([0040-0044]).
The limitation reciting “for application on commercial airplanes” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, the laminate panel taught by Wilde et al. is capable of performing in the manner claimed. 
While Wilde et al. does not expressly teach that the thickness of the first film (104; protective layer) is at least 0.008in, such a modification would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention. One of ordinary skill in the art would recognize that increasing the thickness of the of the first film (104; protective layer) would further enhance the protective properties for the underlying ink layer. 

	
Claims 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohwada et al. (US 2013/0236719).
Regarding claim 3 and 4, Ohwada et al. teaches a multilayer decorative film, as shown in Figure 1 reproduced below, comprising a hard coat layer (A), a base film (B; protective layer) formed of transparent polycarbonate, a design layer (C; layer of colored pigment) using an ink comprising a resin binder, and an adhesive layer (D), wherein the design layer (C; layer of colored pigment) is between the a base film (B; protective layer) and adhesive layer (D) (Figure 1; 0015-0019, 0030, 0049-0055, 0092-0094]). 

    PNG
    media_image2.png
    119
    261
    media_image2.png
    Greyscale

The base film layer (B; protective layer) is excellent in weather resistance, surface hardness, three dimensional formability, transparency and capable of satisfying the high-level specifications for a car, building materials, etc. ([0054]).
The limitation reciting “for application on commercial airplanes” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, the multilayer decorative film taught by Ohwada et al. is capable of performing in the manner claimed. 
Ohwada et al. teaches that the base film (B; protective layer) is excellent in weather resistance, surface hardness, and transparency ([0054]). While the reference does not expressly teach that the thickness of the base film (B; protective layer) is at least 0.008 inches as presently claimed, such a modification would have been obvious to one of ordinary skill in the art based upon the desired level of protection against weather by the base film (B; protective film) for the underlying layers. One of ordinary skill in the art would recognize that modifying the thickness of the base film (B; protective layer) to be thicker or thinner based upon the surface to which it will be attached would depend on the exposure and how much protection is desired against the elements. 
Regarding claims 5 and 6, the limitation reciting “wherein the layer of colored pigment is applied to the protective layer” in claim 5 and the limitation reciting “wherein the layer of colored pigment is applied to the adhesive layer “in claim 6 are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because the multilayer decorative film of Ohwada et al. discloses the claimed structure required by independent claim 3.



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gittere et al. (US 2017/0021592).
Regarding claims 1 and 2, Gittere et al. teaches a multilayer film, as shown in Figure 2 reproduced below, for covering various objects such as mass transit vehicles, city objects, traffic and utility cabinets, buses, cars, walls, subwalls, railings, sidewalks, exterior and interior of buildings, and all other objects located in a city or town or virtually anywhere, for protection against graffiti, is ultraviolet resistant, chemical resistant, acid etching resistant and conformable (Figure 2, [0026-0059, 0079]).

    PNG
    media_image3.png
    306
    465
    media_image3.png
    Greyscale

The multilayer film is comprised of a translucent polyvinyl fluoride film (20; protective layer), a second adhesive layer (18), an ink layer (16; layer of colored pigment) formed on a printable polyvinyl fluoride layer (14) creating various designs; and an adhesive layer (12), wherein the an ink layer (16; layer of colored pigment) formed on a printable polyvinyl fluoride layer (14) is between the translucent polyvinyl fluoride film (20; protective layer) and the adhesive layer (12) (0026-0059]). The translucent polyvinyl fluoride film (20; protective layer) protects the link layer from ultraviolet rays, harsh chemicals, chemical etching, acid etching, weathering, graffiti, as well as protects against mold and ultraviolet rays ([0053]). The multilayer film is capable of withstanding impairments such as inclement weather, environmental variables such as dust, vandalism, graffiti, general wear, acid etching, growth of organic plants and can withstand multiple cleansings ([0059]). 
The limitation reciting “for application on commercial airplanes” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, the multilayer film taught by Gittere et al. is capable of performing in the manner claimed. 
Gittere et al. does not expressly teach that the thickness of the translucent polyvinyl fluoride film (20; protective layer) is at least 0.008inches, however, such a modification would have been obvious to one of ordinary skill in the art based upon the desired level of protection against impairments such as inclement weather, environmental variables such as dust, vandalism, graffiti, general wear, acid etching, growth of organic plants and can withstand multiple cleansings, wherein a thicker film would offer more protection. 

Claims 1, 2, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. (US 2008/0233365).
Regarding claims 1 and 2, Pierson et al. teaches a decorative laminate, as shown in Figure 1 reproduced below, including an outer polymer layer (100; protective layer) which can be comprised of polyvinyl fluoride, a decorative pattern layer (20; layer of colored pigment), an embossing resin layer (70), a substrate layer (200) and a pressure sensitive adhesive layer (Figure 1, 2; [0007, 0013, 0016-0022], claim 42).  

    PNG
    media_image4.png
    353
    396
    media_image4.png
    Greyscale

The limitation reciting “for application on commercial airplanes” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, the decorative laminate taught by Pierson et al. is capable of performing in the manner claimed. 
Pierson et al. further teaches that the outer polymer layer (100; protective layer) can have a layer thickness of about 0.0001 in to about 0.01 in ([0016]), which overlaps the claimed range of “at least 0.008 inches” recited by claim 1. As stated in section 2144.05(I) of the MPEP, it has been held that in the case where the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. 
	
Regarding claim 3 and 4, Pierson et al. teaches a decorative laminate, as shown in Figure 1 reproduced below, including an outer polymer layer (100; protective layer) which can be comprised of polycarbonate, a decorative pattern layer (20; layer of colored pigment), an embossing resin layer (70), a substrate layer (200) and a pressure sensitive adhesive layer (Figure 1, 2; [0007, 0013, 0016-0022], claim 42).  

    PNG
    media_image4.png
    353
    396
    media_image4.png
    Greyscale

The limitation reciting “for application on commercial airplanes” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, the decorative laminate taught by Pierson et al. is capable of performing in the manner claimed. 
Pierson et al. further teaches that the outer polymer layer (100; protective layer) can have a layer thickness of about 0.0001 in to about 0.01 in ([0016]), which overlaps the claimed range of “at least 0.008 inches” recited by claim 1. As stated in section 2144.05(I) of the MPEP, it has been held that in the case where the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. 
Regarding claims 5 and 6, the limitation reciting “wherein the layer of colored pigment is applied to the protective layer” in claim 5 and the limitation reciting “wherein the layer of colored pigment is applied to the adhesive layer “in claim 6 are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Pierson et al. discloses the claimed structure required by independent claim 3.

Response to Arguments
Response-Drawings
The previous objection to the drawings because of the presence of a bracket without any reference number associated with it is withdrawn in light of Applicants arguments on page 3 in the response filed July 3, 2022. The Applicant cites 37 CFR1.84(h)(1) of the MPEP which states that brackets are used in figures of exploded views of the invention to show the relationship or assembly order of various parts, especially when the exploded view is shown in a figure that is on the same sheet as another figured. 

Response-Claim Rejections - 35 USC § 102
Applicant's arguments filed July 3, 2022 have been fully considered but they are not persuasive. 
In light of the Applicants amendments to the claims, the prior art rejections of Wilde et al., Ohwada et al., Gittere et al. and Pierson et al. are being applied under 35 USC § 103. Arguments pertaining to the references will be addressed herein. 
It is noted that the Applicant has not provided any arguments regarding the rejections over Gittere et al. and Pierson et al., therefore, there are no arguments to address with respect to these references. 
Regarding the rejections over Wilde et al., the Applicant argues on page 3 that Wilde et al. teaches that the first film layer (104; protective layer) of polyvinyl fluoride film has a thickness of about 1 mil, while claim 1 has been amended to recite that the thickness of the protective layer is at least 0.008 in (8mil). This argument is not persuasive. Wilde et al. teaches that the thickness of the layer is “about 1mil”, wherein, “about” is a relative term that means the thickness could be more or less than 1mil, and could reasonably include 8mil. Furthermore, as stated in the rejection above, one of ordinary skill in the art would recognize that increasing the thickness of the of the first film (104; protective layer) would further enhance the protective properties for the underlying ink layer. 
Regarding the rejections over Ohwada et al., the Applicant argues on page 4 that claim 3 has been amended to clarify that the claimed sheet is only comprised of three layers, with the first layer having a thickness of 0.008in. These arguments are not persuasive. As stated in the 112b or 112, second paragraph rejections above, claim 3 uses the open-ended phrase “comprising” followed by the newly added “only” and is thus indefinite as it is not clear what is meant by “comprising only”. The claim is continued to be interpreted as open-ended per section 2111.03(I) of the MPEP, and can thus include layers other than what is claimed. 
With respect to the thickness, while Ohmada et al. does not expressly teach that the thickness of the base film (B; protective layer) is at least 0.008 inches as presently claimed, such a modification would have been obvious to one of ordinary skill in the art based upon the desired level of protection against weather by the base film (B; protective film) for the underlying layers. One of ordinary skill in the art would recognize that modifying the thickness of the base film (B; protective layer) to be thicker or thinner based upon the surface to which it will be attached would depend on the exposure and how much protection is desired against the elements. 
The Applicant additionally argues that Ohmada et al. requires that the adhesive layer comprises at least one solid, preferably surface-inactivated polyisocyanate with a melting point/glass transition temperature of at least higher than 40°C, and a particle size of 200m or less and at least one isocyanate reactive polymer, which is different from the claimed invention of the instant application. This argument is not persuasive as the claims do not recite or require specific materials for the adhesive such that the adhesive of Ohwada et al. would not be capable of reading on the claimed adhesive as recited by claim 3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785